Citation Nr: 18100195
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 10-10 028
DATE:	March 29, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for dermatophyte infection of the feet is denied.
FINDING OF FACT
A dermatophyte infection present during the claim period did not develop in service and is not otherwise causally related to service.  
CONCLUSION OF LAW
The criteria for service connection for a dermatophyte infection have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION 
The Veteran had active service from June 1968 to July 1971 and from January 1991 to September 1991.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his spouse testified before a Veterans Law Judge in September 2011, and a transcript of that hearing is of record.  In a July 2014 letter the Veteran was notified that the Judge who conducted the hearing is no longer with the Board, and the Veteran was then afforded the opportunity of a hearing before the Judge who would be deciding his case.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran did not respond to that letter and the Board concluded that a new hearing was not desired.    
The case was remanded by the Board in April 2012, October 2014, May 2016, and June 2017, to obtain development including an examination addressing the likelihood of a link between service and a current skin condition of the feet, with due consideration of the Veterans lay statements as well as other evidence of record.  The requested development was substantially fulfilled. Stegall v. West, 11 Vet. App. 268 (1998); DAries v. Peake, 22 Vet. App. 97 (2008).  
Service Connection
Service connection is established on a direct basis when there is competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. 38 U.S.C. § 1110; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d). 
Entitlement to service connection for dermatophyte infection of the feet.
The Board has here recharacterized the claim as one for dermatophyte infection of the feet, rather than a skin disability, to more accurately describe the claimed disability as medically identified upon VA examination.  
The Veteran contends, in effect, that he has had a foot skin condition which developed in service in 1991 and has recurred or persisted to the present time.  He reports having been prescribed creams to treat the condition by private doctors following service.  A service separation examination in August 1991 identified the presence of a tinea infection of the hands and feet.  The question presented is whether the Veterans current skin condition is related to that in-service skin condition.
The Veteran previously failed to appear for scheduled VA examinations, but he was finally examined by a VA examiner in December 2016.
The December 2016 VA examiner found that the Veteran currently had a dermatophyte infection of the feet.  In a July 2017 addendum report, the December 2016 VA examiner noted that while a service separation examination in August 1991 identified tinea (skin infection) of the feet and hands, no skin infection of the feet was reflected subsequently upon National Guard physical examination in March 1993 or upon post-service records of treatment in March and August of 2008.  These subsequent findings of no skin infection of the feet indicated to the December 2016 examiner that the dermatophyte infection in service had resolved.  While the December 2016 examiner considered the Veterans contention of the same skin condition being present since service, the examiner concluded that this was not medically reasonable, since such a dermatophyte infection was readily resolved with medication, and medical literature and medical knowledge did not support a quiescent tinea infections recurring at a later date.  
The Board has reviewed the record and concludes that the weight of the evidence of record supports the findings and conclusions of the December 2016 VA examiner to the effect that the Veteran had a skin infection in service and had a skin infecion of the feet, a dermatophyte infection, during the claim period, but that the evidence of record and medical knowledge is against finding that such current skin infection of the feet is causally related to service, including related to the tinea infecion in service.  The Board does not doubt the Veterans belief that his dermatophyte infection during the claim period is the same one he developed in service, but this lay belief does not alter the medical understanding of such infections.  As explained by the VA examiner in July 2017, such infections, once resolved, do not recur, and an individual who subsequently again develops a skin infection has developed a different infection.  The Veteran, as a layperson, has not been shown to possess the specialized knowledge to differentiate, or contrarily to identify as the same infection, two tinea infections, one in service and one years subsequent to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  
To better explain this in lay terms that which the VA examiner explained in medical terms, the tinea infection is an attack on the skin by microorganisms, living things.  As the VA examiner explained in July 2017, the Veterans dermatophyte infection presently is different from the tinea in service.  
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Schechter, Counsel 

